DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

    THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA,
                         Petitioner,

                                         v.

                             FRANKLIN RAMIREZ,
                                Respondent.

                                 No. 4D15-3689

                                 [May 18, 2016]

  Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
CACE 14-11158 12.

   Jason B. Trauth and Jason B. Bloom of Lydecker│Diaz, Miami, for
petitioner.

  Michele K. Feinzig and Robin Bresky of Law Offices of Robin Bresky,
Boca Raton, for respondent.

PER CURIAM.

    We deny the petition for certiorari from an order denying a motion to
join an indispensable party in an automobile accident claim. The party
sought to be joined was also injured in the accident. The trial court did
not depart from the essential requirements of law in determining that the
other injured person was not indispensable. See Phillips v. Choate, 456
So. 2d 556, 558 (Fla. 4th DCA 1984). The other injured person had not
filed suit. 1 Even if he had, he cannot be considered indispensable, where
it is not a departure from the essential requirements of law to deny
consolidation of two claims arising out of the same accident. See Pages v.
Dominguez, 652 So. 2d 864, 867 (Fla. 4th DCA 1995).


1 The other injured person did move to intervene at the same time that petitioner
filed a motion to dismiss for failure to join an indispensable party. The trial court
denied intervention, but the second injured person did not appeal.
WARNER, STEVENSON and DAMOORGIAN, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2